Blackburn, Judge.
In Mims v. State, 209 Ga. App. 901 (434 SE2d 832) (1993), we affirmed the trial court’s refusal to give Mims’ written request to charge on the law of circumstantial evidence. In Mims v. State, 264 *871Ga. 271 (443 SE2d 845) (1994), the Supreme Court, relying on Robinson v. State, 261 Ga. 698 (410 SE2d 116) (1991), reversed, finding Mims was entitled to the requested charge. Accordingly, this court’s original judgment is vacated, and the judgment of the Supreme Court is hereby made the judgment of this court and the trial court’s judgment is reversed.
Decided July 13, 1994.
Lloyd J. Matthews, for appellant.
Robert E. Keller, District Attorney, Albert B. Collier, Assistant District Attorney, for appellee.

Judgment reversed.


Pope, C. J., McMurray, P. J., Birdsong, P. J., Beasley, P. J., Andrews, Johnson, Smith, JJ., and Senior Appellate Judge Harold R. Banke concur.